February 1, 2022



                                                            Supreme Court

                                                            No. 2020-78-Appeal.
                                                            (WC 03-281)



            Paul R. Boisse et al.           :

                       v.                   :

     Joseph R. Miller, Jr. d/b/a Joseph     :
         Miller Construction et al.




                   NOTICE: This opinion is subject to formal revision
                   before publication in the Rhode Island Reporter. Readers
                   are requested to notify the Opinion Analyst, Supreme
                   Court of Rhode Island, 250 Benefit Street, Providence,
                   Rhode Island 02903, at Telephone (401) 222-3258 or
                   Email:      opinionanalyst@courts.ri.gov,     of     any
                   typographical or other formal errors in order that
                   corrections may be made before the opinion is published.
                                                         Supreme Court

                                                         No. 2020-78-Appeal.
                                                         (WC 03-281)



        Paul R. Boisse et al.           :

                  v.                    :

  Joseph R. Miller, Jr. d/b/a Joseph    :
      Miller Construction et al.


      Present: Suttell, C.J., Goldberg, Robinson, Lynch Prata, and Long, JJ.

                                   OPINION

      Justice Goldberg, for the Court. This case came before the Supreme

Court on November 3, 2021, pursuant to an order directing the parties to appear

and show cause why the issues raised in this appeal should not be summarily

decided. The defendants, Joseph R. Miller Jr. d/b/a Joseph Miller Construction

(Joseph) and Lynne N. Miller (Lynne) (collectively defendants), appeal pro se

from a Superior Court judgment in favor of the plaintiffs, Paul R. Boisse and

Michele C. Boisse (the Boisses or plaintiffs), granting the plaintiffs’ claims against

Lynne and Joseph, and also in favor of the third-party defendant, Assurance

Company of America (Assurance), denying Joseph’s third-party claim for




                                        -1-
indemnification.1 After considering the parties’ written and oral submissions, we

conclude that cause has not been shown and proceed to decide the appeal at this

time. For the reasons set forth herein, we affirm the judgment of the Superior

Court.

                                 Facts and Travel

         This controversy arose from the sale of real property in South Kingstown,

Rhode Island, including a lot and a newly constructed home, which, it was later

revealed, encroached upon an adjacent lot containing a utility easement. In 1998

Lynne sold the Boisses Lot 15 in the Pleasant Hills subdivision, along with all

buildings and improvements (the property or Lot 15). Four years later, the Boisses

were notified by National Grid that their house, deck, and well encroached on the

company’s easement.

         The record discloses that Lynne purchased Lot 15 in early 1998 through a

limited power of attorney in favor of her then ex-husband, Joseph, who intended to

build a residential home on the lot for sale. Joseph took the lead on construction,

and, according to certain site plans, he positioned the property for the excavation

and construction of the house, its well, and the driveway. Joseph also directed the

1
 We refer to the defendants by their first names for the sake of clarity because they
share the same surname. We intend no disrespect by doing so. Additionally, while
Pleasant Hill Development, Ltd.; Mark L. Hawkins; Thomas A. Champlin; and
Assurance Company of America were also named defendants in plaintiffs’ second
amended complaint filed in the Superior Court, Lynne and Joseph are the only
defendants who have appealed.
                                        -2-
contractors on where to construct the site improvements, which resulted in a

twenty-foot encroachment upon the adjacent lot.

      In 2003 the Boisses filed suit asserting various claims, and Joseph, by and

through counsel, filed a third-party complaint for indemnification against his

insurance company, Assurance, which was later summarily dismissed.2

      After a bench trial, the trial justice determined that Lynne was liable for

breach of the warranty deed conveying the property to plaintiffs by failing to

convey good and marketable title to the property. The trial justice also found that

Joseph had knowledge of the encroachment, yet had misrepresented the property

line and failed to disclose the encroachment to the Boisses.3 As a result, the trial

justice determined that Joseph was liable for fraud, misrepresentation, and

wrongful concealment of a material fact, and that these misrepresentations and

omissions constituted a violation of the Rhode Island Deceptive Trade Practices

Act, chapter 13.1 of title 6 of the general laws.



2
  During the pendency of this action, Joseph filed for bankruptcy, the discharge of
which effectively settled the claim of negligence against him. Accordingly, Joseph
and Assurance filed cross-motions for summary judgment on his claim for
indemnification. The Superior Court granted Joseph’s motion with respect to the
claim of negligence; and, having found that only intentional tort claims survived
and that his insurance policy did not protect him against intentional acts, the
Superior Court summarily dismissed Joseph’s indemnification claim.
3
 Based on the record before the Court, the site plans showed the proposed location
of a house, driveway, and well within the contours of Lot 15.
                                         -3-
      Judgment entered in favor of plaintiffs and against Joseph and Lynne in the

amount of $178,891.46, and in favor of Assurance on Joseph’s third-party claim.

Joseph and Lynne timely appealed to this Court and have raised several claims,

some of which are not clearly articulated.        On appeal, they argue that (1)

Assurance sold Joseph a fraudulent insurance policy and should be held

accountable; (2) a codefendant was allowed to amend an answer years after

initiation of the action “under his company name” and had “these papers sealed by

the court”; (3) the trial justice found defendants liable “in a revised case[,]” which

they were unable to defend themselves against; and (4) Lynne’s attorney failed to

inform her that she was found liable in 20114 and that judgment entered against her

for damages in 2019.5

                                Standard of Review

      “A judgment in a nonjury case will be reversed on appeal when it can be

shown that the trial justice misapplied the law, misconceived or overlooked

material evidence or made factual findings that were clearly wrong.” Lamarque v.

Centreville Savings Bank, 22 A.3d 1136, 1139-40 (R.I. 2011) (quoting Cathay

4
  There was a bifurcated bench trial addressing liability (tried in late 2011) and
damages (tried in late 2019). Joseph and Lynne were represented by counsel
throughout all proceedings in the Superior Court.
5
 We have endeavored to articulate and set forth defendants’ arguments from their
handwritten statement submitted to this Court on appeal pursuant to Article I, Rule
12A of the Supreme Court Rules of Appellate Procedure and to clarify the
substance of their arguments at oral argument.
                                        -4-
Cathay, Inc. v. Vindalu, LLC, 962 A.2d 740, 745 (R.I. 2009)). Upon review, “we

accord [the factual] findings [of a trial justice sitting without a jury] great

deference” and consider questions of law de novo. Id. at 1140. Additionally,

according to this Court’s longstanding raise-or-waive rule, “a litigant cannot raise

an objection or advance a new theory on appeal if it was not raised before the trial

court.” Cusick v. Cusick, 210 A.3d 1199, 1203 (R.I. 2019) (quoting Rohena v. City

of Providence, 154 A.3d 935, 938 (R.I. 2017)).

                                      Analysis

      On appeal, defendants first argue that, in a separate and unrelated case,

Assurance was found liable for selling Joseph a fraudulent policy and did not

disclose this to the Superior Court. However, the issue of Assurance’s liability in

another case was not raised before the trial justice. To the extent that defendants

believed that this other case was of any moment to this controversy, they were

required to first raise this issue in the Superior Court. By virtue of their having

failed to do so, the trial justice was deprived of an opportunity to consider this

argument, which constitutes waiver by defendants.

      In addition, defendants assert that a codefendant, Mark Hawkins, was

“allowed to amend an answer” years after initiation of the action and had “these

papers sealed by the court.” The defendants first raised this issue in their statement

filed pursuant to Article I, Rule 12A of the Supreme Court Rules of Appellate


                                        -5-
Procedure and discussed papers that were allegedly “sealed by the court[,]” and at

oral argument, they alluded to a “secret meeting” that occurred between some of

the parties and the court, to their exclusion. Specifically, based on their later

examination of the docket, defendants take issue with events that occurred on

December 17, 2007; July 14, 2011; and July 18, 2011.

      However, the docket discloses only ordinary trial preparation and

procedures, including that (1) on December 17, 2007, a motion for leave to file an

amended answer, filed by counsel for Joseph, was granted after a hearing; (2) on

July 14, 2011, Hawkins, together with Lynne—a party to this appeal—and a third-

party defendant, filed an answer to the Boisses’ “Revised Second Amended

Complaint” and certified that a true copy was mailed to counsel for Joseph; (3) on

July 18, 2011, trial exhibits were filed in the clerk’s office and were available to all

parties, following an appearance by the parties for trial, at which exhibits were

marked and put on the record and the trial was continued pending settlement

discussions; and (4) on that same date, Assurance filed an answer to the Boisses’

revised second amended complaint. There is no suggestion in the record that

anything occurred in camera or that documents were sealed. Furthermore, this

argument was not raised in the Superior Court, and there is nothing in the record

before this Court that indicates that defendants objected to any amended pleading.

Thus, the issue has been waived.


                                         -6-
      The defendants also contend that the trial justice found them liable “[i]n a

revised case” against which they were purportedly not allowed to defend

themselves. As there is no reference in the trial justice’s decision to a “revised

case[,]” we can only assume that defendants take issue with the Boisses’ “Revised

Second Amended Complaint” filed on April 21, 2011.6 The defendants did not

object to the Boisses’ motion to amend or to the filing of the revised second

amended complaint. Thus, this issue has also been waived.

      Finally, in their statement filed pursuant to Article I, Rule 12A, defendants

aver that Lynne’s attorney did not notify her of the case outcome. On appeal from

a judgment following a bench trial, this Court reviews preserved errors of the

Superior Court, not of counsel when such a claim has not first been properly

addressed in the trial court. See Cruz v. Town of North Providence, 833 A.2d 1237,

1240 n.1 (R.I. 2003) (declining to entertain claims raised for the first time on

appeal); see also Super. R. Civ. P. 3 and Super. R. Civ. P. 8(a) (stating that a civil

action is commenced by filing a complaint setting forth the claim for relief). Thus,

this issue is not properly before this Court, and we decline to address it.




6
 According to the record, in late 2010, the Boisses added Assurance and Zurich
America Insurance Co. (Zurich) as defendants in a second amended complaint.
Their revised second amended complaint removed Zurich as a defendant.
                                         -7-
                                   Conclusion

      For the foregoing reasons, we affirm the judgment of the Superior Court.

The record in this case may be remanded to the Superior Court.




                                      -8-
                                               STATE OF RHODE ISLAND
                                        SUPREME COURT – CLERK’S OFFICE
                                              Licht Judicial Complex
                                                250 Benefit Street
                                              Providence, RI 02903

                                 OPINION COVER SHEET

                                     Paul R. Boisse, et al. v. Joseph R. Miller, Jr. d/b/a
Title of Case
                                     Joseph Miller Construction et al.
                                     No. 2020-78-Appeal.
Case Number
                                     (WC 03-281)

Date Opinion Filed                   February 1, 2022

                                     Suttell, C.J., Goldberg, Robinson, Lynch Prata, and
Justices
                                     Long, JJ.

Written By                           Associate Justice Maureen McKenna Goldberg


Source of Appeal                     Washington County Superior Court


Judicial Officer from Lower Court    Associate Justice Sarah Taft-Carter

                                     For Plaintiffs:

                                     Francis S. Holbrook II, Esq.
                                     Turner C. Scott, Esq.
                                     For Defendants:
Attorney(s) on Appeal
                                     Daniel F. Sullivan, Esq.
                                     Dana M. Horton, Esq.
                                     Joseph R. Miller, Jr., Pro Se
                                     Lynne N. Miller, Pro Se




SU-CMS-02A (revised June 2020)